DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: Figure 1 (S101) and Figure 2 (S201 and S204) are illegible. Please use font size illustrated in Figure 1 (S102) as a guide for all boxes for Figures 1 and 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least S1011, S1012, S1013, S1041, S1042, S2011, S2012, S2013, S2041, S2042 and S2043. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because Applicant is reciting claim language verbatim. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  Correction is required.  See MPEP § 608.01(b).
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 8 lacks computing structure specificity. Applicant is claiming software. Correction is required.
For examination purposes, claim 8 is interpreted to be a device claim having the following structure:
8. A device for generating an order, comprising:
a processor;
a memory electrically coupled to said processor, wherein the memory stores computer readable instructions executed by said processor, said memory having store therein instructions comprising:
a first acquisition module, configured to acquire an initial image and a first detection result of a target container before being subjected to a pick-up operation, wherein the first detection result comprises a first detection image with a plurality of first commodity frames obtained by processing the initial image, and first identification information corresponding to a commodity in each of the first commodity frames; 
a second acquisition module, configured to acquire a result image of the target container after the pick-up operation performed; 
a first generation module, configured to generate an RGB difference image between before-shopping and after-shopping based on the result image and the initial image; and 
a second generation module, configured to generate a commodity order corresponding to a removed commodity based on the RGB difference image and the first detection result.
Subject Matter Eligibility
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
Claim 1 is directed to a process and is representative of claims 2-15 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1.  A method for generating an order, comprising the following steps of: 
acquiring an initial image and a first detection result of a target container before being subjected to a pick-up operation, wherein the first detection result comprises a first detection image with a plurality of first commodity frames obtained by processing the initial image, and first identification information corresponding to a commodity in each of the first commodity frames; 
acquiring a result image of the target container after the pick-up operation performed; 
generating an RGB difference image between before-shopping and after-shopping, based on the result image and the initial image; and 
generating a commodity order corresponding to a removed commodity based on the RGB difference image and the first detection result.

The claim as a whole executes a method that is directed to an abstract idea that can be executed by a human utilizing processes while following a procedure that organizes human activity. For example, a human may watch directly or via conventional surveillance equipment a shopper place two or more items into an empty grocery cart, remove one of the items and proceed to checkout. The contents of the grocery cart are the items used to generate an order. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1.  A method for generating an order, comprising the following steps of: 
acquiring an initial image and a first detection result of a target container before being subjected to a pick-up operation, wherein the first detection result comprises a first detection image with a plurality of first commodity frames obtained by processing the initial image, and first identification information corresponding to a commodity in each of the first commodity frames; 
acquiring a result image of the target container after the pick-up operation performed; 
generating an RGB difference image between before-shopping and after-shopping, based on the result image and the initial image; and 
generating a commodity order corresponding to a removed commodity based on the RGB difference image and the first detection result.

The claim as a whole executes a method that is directed to an abstract idea that can be executed by a human utilizing processes while following a procedure that organizes human activity. The claim as a whole is unclear as to what is acquiring images and generating RGB difference image.
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 1.  A method for generating an order, comprising the following steps of: 
acquiring an initial image and a first detection result of a target container before being subjected to a pick-up operation, wherein the first detection result comprises a first detection image with a plurality of first commodity frames obtained by processing the initial image, and first identification information corresponding to a commodity in each of the first commodity frames; 
acquiring a result image of the target container after the pick-up operation performed; 
“generating an RGB difference image between before-shopping and after-shopping, based on the result image and the initial image;” and 
generating a commodity order corresponding to a removed commodity based on the RGB difference image and the first detection result.

The claim as a whole fails to add significantly more to the abstract idea. The claim, when viewed as a whole, relies on conventional computer processing functions per the instant specification (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-15 recite processes that can be executed by a human utilizing processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).


Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in claims 1-15 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specific to claim 9, this claim is an apparatus claim engaging in statutory class switch by referencing the method of claim 1 as being executed by the processor. Correction is required. 
For examination purposes, claim 9 is interpreted to be an apparatus claim having the following structure:
9.  An electronic apparatus, comprising:
a processor;
a memory electrically coupled to said processor wherein the memory stores computer readable instructions executed by the processor causing said processor to:
acquire an initial image and a first detection result of a target container before being subjected to a pick-up operation, wherein the first detection result comprises a first detection image with a plurality of first commodity frames obtained by processing the initial image, and first identification information corresponding to a commodity in each of the first commodity frames; 
acquire a result image of the target container after the pick-up operation performed; 
generate an RGB difference image between before-shopping and after-shopping, based on the result image and the initial image; and 
generate a commodity order corresponding to a removed commodity based on the RGB difference image and the first detection result.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 USC 102 (a)(2) as being anticipated by Liu et al., US 2021/0334533 “Liu.”
Liu teaches all the limitations of claims 1-15. Underlined art text is for emphasis.
In Liu see at least:
Regarding claim 1:  A method for generating an order, comprising the following steps of: 
acquiring an initial image and a first detection result of a target container before being subjected to a pick-up operation, wherein the first detection result comprises a first detection image with a plurality of first commodity frames obtained by processing the initial image, and first identification information corresponding to a commodity in each of the first commodity frames; 
[Liu: 0070] FIG. 1 illustrates a flow chart of an object identification method according to some exemplary embodiments. An object identification method according to some exemplary embodiments may be implemented using an object identification device on a smart shopping cart in a store or supermarket, where an object refers to a target entity that is desired to be identified in an image or video, such as a person, an object (e.g. goods, license plate number, etc.). Object identification can be understood as using a theory and method in the field image processing to identify or mark a meaningful target entity-object such as a person or an object from an image or video. An object identification method according to some exemplary embodiments shown in FIG. 1a will be described in detail below.
[Liu: 0071] S101, image capture step: capturing color images and depth images that are aligned.
[Liu: 0072] The object identification method according to some exemplary embodiments starts from image capturing. For example, an image capturing step S101 may be performed using an image capturer such as an RGBD camera. The RGBD camera can simultaneously acquire a color image and a depth image. The depth image is also called a range image, which refers to an image that take a distance (depth) from the image capturer to each point in the scene as a pixel value, which directly reflects a geometry of a visible surface of the object. The depth in the depth image can be calculated by the following ways. Firstly, emit infrared structured light and then receive a beam of light that is reflected back by the object, thereby calculate the distance from the camera to the object, i.e. the depth, by detecting the flight (round trip) time of the beam. The RGBD camera can work in “aligned” mode to get a color image and a depth image that are “aligned”, where “aligned” means that the color image and the depth image have the same width and height, and the pixel value of the color image is in one-to-one correspondence with that of the depth image.
[Liu: 0130] A smart shopping cart is a shopping cart used in unmanned supermarkets. Since there is no manual cashier in the unmanned supermarket, it is necessary to identify the items placed in the shopping cart by the user (i.e., an example of “object” in the present disclosure) through the smart shopping cart, so that the amount of money the user needs to pay is determined based on the identified items before the user exits the supermarket. Although not shown, the shopping cart may also comprise a shopping basket, shopping bag, shopping checkout device, or other shopping device.
acquiring a result image of the target container after the pick-up operation performed; 
[Liu: 0073] S102, motion detection step: performing motion detection on the captured color images and depth images to acquire a motion start frame and a motion end frame.
[Liu: 0074] After the image capture step, motion detection of the color images and the depth images is required to acquire a motion start frame and a motion end frame, thereby obtaining a motion pixel or component in which the object in the images is located by comparison. 
generating an RGB difference image between before-shopping and after-shopping, based on the result image and the initial image; and 
[Liu: 0074] … In general, the degree of change of respective pixel values between adjacent frame images (e.g., color images and depth images) and the number of pixels reaching a certain degree of change (i.e., moving or changing pixels) in a video captured by a camera can be used to determine whether there is a motion (or whether the scene in the camera's field of view changes). Firstly, a threshold of the degree of change in the pixel value and a threshold number of pixels reaching the threshold of the degree of change may be set, and then whether there is motion is determined based on the threshold. For example, whether a number of pixels whose difference in pixel values between adjacent frames is greater than a predetermined first threshold is greater than a predetermined second threshold is counted in the color images and the depth images, respectively, to determine whether there is motion or change in the camera's field of view: if greater than the second threshold, the current frame is a motion frame, otherwise it is a still frame. The pixel difference threshold and the pixel number threshold can be determined experimentally.
[Liu: 0075] For color images, pixel values of pixels may be represented by RGB components, or can also be represented by gray values. A pixel difference between two adjacent frames for a certain pixel in color images may refer to a difference between an RGB component or a gray value of the pixel in the current frame and an RGB component or a gray value of the pixel in the previous frame. Of course, the pixel values in color images can also be measured by other units. For depth images, pixel values of pixels in the depth images may be represented by gray values, and thus a pixel difference in depth images may refer to a difference between a gray value of the pixel in the current frame and a gray of the pixel in the previous frame. Of course, the pixel values in depth images can also be measured by other units.
[Liu: 0083] S106, object identification step: identifying an object in the at least one connected component.
[Liu: 0084] After acquiring the connected component in which the object is located through the connected component analysis, the object in the acquired connected component can be identified in the color images. For example, an object in an object component can be identified based on a deep neural network (DNN). Specifically, the VGG16 network model can be trained by using convolution architecture for feature extraction (Caffe) to obtain an object identification model for identifying an object in the object component of the color image.
[Liu: 0085] In the application scenario of the smart shopping cart, the above object identification method can be continuously executed to identify newly added or removed items after each motion (such as taking out/putting into items). All the newly added items are added to the item list, and the removed items are removed from the item list, …
[Liu: 0095] S107, repeating steps S102-S106; and
[Liu: 0096] S108, comparing the object identification results of S106 and S107.
[Liu: 0097] In the application scenario of the smart shopping cart, after the object in the current motion end frame is identified, the steps of motion detection, motion pixel set acquisition, connected component analysis, component division, and object identification are repeatedly performed, thereby identifying the object in the next motion end frame. The objects in the two adjacent motion end frames can then be compared to determine the currently added or removed item. The currently added item is added to the item list, or the removed item is removed from the item list. Through the comparison step, it is possible to determine which items have been placed into the shopping cart by a user during a certain period of time, or which items have been taken out of the shopping cart. Based on the comparison result, and in conjunction with the item list in the shopping cart in the history information, the items comprised in the current item list can be determined.
Please note: Detection of an item put or removal is evidence of an RGB difference image.
generating a commodity order corresponding to a removed commodity based on the RGB difference image and the first detection result.
[Liu: 0085] … and finally the items purchased by the user can be obtained through the item list at the end of the shopping (or the end of the image capture).
 [Liu: 0121] … While in the method of FIG. 4, the object identification device only needs to capture the images at the start and end of the shopping, and can compare the two to obtain the items selected by the shopper, so that the calculation can be significantly reduced, thereby achieving automatic identification and checkout of the items. 
[Liu: 0130] A smart shopping cart is a shopping cart used in unmanned supermarkets. Since there is no manual cashier in the unmanned supermarket, it is necessary to identify the items placed in the shopping cart by the user (i.e., an example of “object” in the present disclosure) through the smart shopping cart, so that the amount of money the user needs to pay is determined based on the identified items before the user exits the supermarket. Although not shown, the shopping cart may also comprise a shopping basket, shopping bag, shopping checkout device, or other shopping device. 
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1.
Regarding claim 3: Rejection is based upon the disclosures applied to claim 1 regarding second commodity frame and order generation.
Regarding claim 4: Rejection is based upon the disclosures applied to claim 1 regarding second target commodity frame and order generation.
Regarding claim 5: Rejection is based upon the disclosures applied to claim 1 regarding second detection result.
Regarding claim 6: Rejection is based upon the disclosures applied to claim 1 regarding result image and second detection result.
Regarding claim 7: Rejection is based upon the disclosures applied to claim 1 regarding initial image acquisition of target container.
Regarding claim 8: Rejection is based upon the disclosures applied to claim 1.
Regarding claim 9: Rejection is based upon the disclosures applied to claim 1.
Regarding claims 10-15: Rejections are based upon the disclosures applied to claims 1 and 9.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0043003 *** (Fisher et al.) “Predicting Inventory Events Using Foreground/Background Process,” discloses: [0010] A system and method are provided for tracking put and takes of inventory items by subjects in an area of real space including inventory display structures that comprise using a plurality of cameras disposed above the inventory display structures to produce respective sequences of images of inventory display structures in corresponding fields of view in the real space, the field of view of each camera overlapping with the field of view of at least one other camera in the plurality of cameras. Using these sequences of images, a system and method are described for detecting puts and takes of inventory items by identifying semantically significant changes in the sequences of images relating to inventory items on inventory display structures and associating the semantically significant changes with subjects represented in the sequences of images.
*** This document is as relevant as Liu and should be evaluated prior to formal response to this office action.
US 2011/0320322 (Roslak et al.) “Inventory Monitoring Using Complementary Mode for Item Identification,” discloses: [0013] The present invention provides various techniques to improve inventory monitoring performance when people are handling stock. In particular, the present invention reduces the possibility of a person mishandling stock by providing complementary monitoring systems to ensure that a person is properly taking items from stock.
US 2015/0039458 (Reid) “Method and System for Automated Retail Checkout Using Context Recognition,” discloses: [Abstract} A gestural checkout system includes a sensor-equipped server programmed with a gestural context application that authenticates a customer's identity upon entry to a retail store. The sensors include cameras. The sensors are identify products and detect gestures of the customer indicating a purchase decisions. Gestures include product pick-up, product movement and product-commit-to-container actions. For bulk items, an Implicit Gestural Scale communicates product identity and volumetric data wirelessly to the implicit gestural checkout. Recognition of shopper locomotion, past a line of demarcation near the exit, automatically authorizes electronic payment.
US 2018/0232796 (Glaser et al.) “Dynamic Customer Checkout Experience with an Automated Shopping Environment,” discloses: [Abstract] A system and method for a dynamic customer checkout experience within an automated shopping environment that includes generating a virtual cart for the customer through an automatic checkout system; tracking location of the customer; generating an assessment of the virtual cart; and selecting a processing mode for the customer based in part on the assessment and executing the processing mode within at least one computing device in coordination with the location of the entity.
US 11,023,740 (Mirza) “System and Method for Providing Machine-generated Tickets to Facilitate Tracking,” discloses: [Abstract] A tracking system includes a set of cameras, a kiosk, and a tracking server. The kiosk receives a payment amount from a person. The tracking server extracts features of the person from an image feed received from the set of cameras. The tracking server generates a session identifier that is associated with the payment amount and a unique code. The unique code represents at least one of the payment amount and features of the person. The tracking server sends a message to the kiosk to provide a ticket corresponding to the payment amount and the unique code to the person. The tracking server receives a digital cart associated with the person comprising items and a total cash value of the items. The tracking server concludes a transaction by deducting the total cash value from the payment amount.
Hellman (PTO-892 Item U) “Bonney Lake Walmart's robot zips along in tech revolution that's raising big questions for workers,” discloses: According to a recent report by research firm CB Insights, "as the lines between physical and digital retail continue to blur," retailers are increasingly experimenting with automated checkout technology, relying on AI to manage inventory and using brick-and-mortar stores as fulfillment centers for online orders. For workers, said labor law professor Charlotte Garden of Seattle University's School of Law, the question is whether the expanded automation will mean they are redirected to other tasks or some of their hours are eventually cut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        October 22, 2022